Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 1 of 21



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                         NO. 19- 81700-CIV-MIDDLEBROOKS/BRANNON

   HEALTHCARE RESOURCES MANAGEMENT
   GROUP, LLC,

          Plaintiff,

   v.

   ECONATURA ALL HEALTHY WORLD, LLC,
   MEDTERRA CBD, LLC, REJUVENOL
   LABORATORIES, INC., and NOXENO
   HEALTH SCIENCES, INC.,

         Defendants.
   _____________________________________________/

        DEFENDANT MEDTERRA CBD, LLC’S MOTION TO DETERMINE ENTITLEMENT TO AN
                  AWARD OF PREVAILING PARTY ATTORNEY’S FEES FROM
              PLAINTIFF HEALTHCARE RESOURCES MANAGEMENT GROUP, LLC

          Defendant Medterra CBD, LLC (“Medterra”), pursuant to Rule 54(d)(2)(A) and Local

   Rule 7.3(a), moves this Court to determine entitlement to an award of prevailing party attorney’s

   fees from Plaintiff Healthcare Resources Management Group, LLC, and states as follows:

   I.     INTRODUCTION
          Plaintiff Healthcare Resources Management Group, LLC (“Plaintiff”) sued Medterra for

   an alleged misappropriation of Plaintiff’s proprietary formulation for a pain cream containing

   cannabidiol (“CBD”). Medterra purchased a CBD-infused cooling cream from Plaintiff for several

   months on a “white label” basis, in order to sell the cooling cream under Medterra’s own brand.

   The cream formulation, however, was developed by Defendant EcoNatura All Healthy World,

   LLC (“EcoNatura”) and manufactured by Rejuvenol Laboratories, Inc. (“Rejuvenol”). Plaintiff

   was a mere intermediary, acting as an agent or broker on behalf of EcoNatura, in selling the latter’s

   cream to Medterra.
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 2 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees

             In 2019, Medterra decided to discontinue its relationship with Plaintiff and, instead, began

   purchasing EcoNatura’s cream directly from EcoNatura. Angered by the loss of revenue for

   serving as the “middleman” between Medterra and EcoNatura, Plaintiff retaliated by filing this

   action.

             In its Amended Complaint, Plaintiff alleged that EcoNatura “misappropriated” Plaintiff’s

   purported “secret formula” for the cooling cream that EcoNatura sold to Medterra. Based on this

   core allegation, Plaintiff asserted three claims against Medterra under the Florida Uniform Trade

   Secrets Act (“FUTSA”), chapter 688, Florida Statutes; the federal Defend Trade Secrets Act

   (“DTSA”), 18 U.S.C. § 1836; and the Florida Deceptive and Unfair Trade Practices Act

   (“FDUTPA”), sections 501.201 et seq., Florida Statutes.

             On May 21, 2020, when Plaintiff failed to retain new counsel after its prior counsel

   withdrew, the Court dismissed this case without prejudice due to Plaintiff’s failure to prosecute its

   case. [D.E. 56.] This order of dismissal renders Medterra a prevailing party and, under Florida law,

   Medterra is entitled to recover its reasonable attorney’s fees from Plaintiff. Accordingly, for the

   following reasons, Medterra asks this Court to find that Medterra is entitled to an award of its

   reasonable attorney’s fees pursuant to section 688.005, Florida Statutes.

   II.       BASIS FOR ENTITLEMENT

             A.     Final Order Giving Rise to Entitlement

             On May 21, 2020, the Court dismissed this case without prejudice for failure to prosecute,

   pursuant to Rule 41(b). [D.E. 56.]




                                                      2
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 3 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees

           B.       Statutory Basis for Entitlement

           Medterra is entitled to its reasonable attorney’s fees for successfully defending against

   Plaintiff’s claim for misappropriation of trade secrets under FUTSA, pursuant to section 688.005,

   Florida Statutes, which states in pertinent part as follows:

           If a claim of misappropriation is made in bad faith . . . the court may award
           reasonable attorney’s fees to the prevailing party.

   As set forth below, Medterra is not only the prevailing party, but also submits that Plaintiff’s claim

   of misappropriation was made in bad faith.

           C.       Medterra is a Prevailing Party in This Case

           Where a “claim for attorneys' fees sounds in state law,” the Court should “apply the

   substantive law of Florida, the forum state.” Trans Coastal Roofing Co. v. David Boland, Inc.,

   309 F.3d 758, 760 (11th Cir. 2002).1

           Under Florida law, a defendant may “prevail” even when a case is dismissed without

   prejudice. See, e.g., Valcarcel v. Chase Bank USA, NA, 54 So. 3d 989, 990 (Fla. Dist. Ct. App.

   2010) (concluding that defendant was a prevailing party after dismissal of plaintiff’s claims due to

   misconduct of counsel and noting that an “adjudication on the merits” was unnecessary). In this

   regard, the Eleventh Circuit has recognized this distinction between Florida and federal law, where

   federal law does not consider a party prevailing upon achieving a dismissal without prejudice.

   Dependable Component Supply, Inc. v. Carrefour Informatique Tremblant, Inc., 572 F. App’x

   796, 801 (11th Cir. 2014) (“Here, Defendant is the prevailing party under Florida law, as the



   1
     Medterra concedes that, under federal law, it is not a prevailing party. See, e.g., United States
   v. $70,670.00 in U.S. Currency, 929 F.3d 1293, 1303 (11th Cir. 2019) (“The claimants have not
   substantially prevailed because a dismissal without prejudice places no ‘judicial imprimatur’ on
   ‘the legal relationship of the parties,’ which is ‘the touchstone of the prevailing party inquiry.’”)
   (citation omitted). Therefore, Medterra does not claim entitlement to attorney’s fees pursuant to
   the Defend Trade Secrets Act, 18 U.S.C. § 1836(b)(3)(D).
                                                     3
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 4 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees

   district court dismissed Plaintiff’s action against Defendant, despite the fact that the dismissal was

   without prejudice.”).

           With the exception of dismissals on the basis of jurisdiction or venue, a dismissal without

   prejudice renders the opposing party the “prevailing party” under Florida law. For instance, in

   Henn v. Ultrasmith Racing, LLC, 67 So. 3d 444 (Fla. Dist. Ct. App. 2011), the Fourth District

   Court of Appeal addressed the consequences of an artificial entity failing to retain counsel to

   represent it in litigation – the same scenario the Court faced in this case. In Henn, counsel for the

   plaintiff – a limited liability company – withdrew its representation. The trial court set a status

   conference and ordered the plaintiff to appear through counsel. At the status conference, the

   plaintiff’s “principal and managing agent” appeared without counsel and attempted to file a notice

   of voluntary dismissal. The trial court refused to accept the voluntary dismissal, given that the

   plaintiff was an artificial entity and later deemed its dismissal of plaintiff’s claims a sanction for

   failing to appear through counsel. The trial court later rejected, however, the defendant’s motion

   for attorney’s fees, finding that “the dismissal was without prejudice” and “the litigation did not

   necessarily end with the trial court’s order of dismissal.” Id. at 445. The Fourth District reversed,

   concluding that “a defendant may ‘prevail’ even where the case is not dismissed on the merits.” 2

   Id.

           Similarly, under Florida law, a dismissal for a plaintiff’s failure to prosecute, in particular,

   also renders the defendant a prevailing party. See, e.g., Baratta v. Valley Oak Homeowners Ass’n

   at the Vineyards, Inc., 891 So. 2d 1063, 1065 (Fla. Dist. Ct. App. 2004) (noting that the defendant

   was “the prevailing party when [the plaintiff’s] claim was dismissed for failure to prosecute”);



   2
     In the alternative, the court also ruled that the plaintiff’s attempt to dismiss the case voluntarily
   rendered the defendant the prevailing party. 67 So. 3d at 445.


                                                      4
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 5 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees

   accord Vivot v. Bank of Am., N.A., 115 So. 3d 428 (Fla. Dist. Ct. App. 2013). Under Florida law,

   any dismissal for lack of prosecution is without prejudice. See, e.g., Green v. Sun Harbor

   Homeowners’ Ass’n, 730 So. 2d 1261, 1262 n.2 (Fla. 1998) (“Of course, a dismissal pursuant to

   rule 1.420(e) is without prejudice.”).

           The same analysis also applies to dismissals without prejudice for a party’s violation of a

   court order or rule. See, e.g., Romaguera v. Trust Mort’g, LLC, 238 So. 3d 394, 395-96 (Fla. Dist.

   Ct. App. 2018) (holding that the defendant is a prevailing party when the court dismissed the case

   due to the plaintiff’s failure to serve an exhibit and witness list); Valcarcel, 54 So. 3d at 990-91

   (finding the defendant to be the prevailing party when the court dismissed the complaint as a

   sanction for violating Florida Rule of Civil Procedure 1.080(b)). 3

           In the case at bar, the Court dismissed the case for Plaintiff’s failure to abide by the Court’s

   Order Granting Plaintiff’s Motion to Withdraw as Counsel [D.E. 45]. Because Plaintiff failed to

   obtain counsel, the Court dismissed “the Amended Complaint for failure to prosecute” without

   prejudice pursuant to Rule 41(b). [D.E. 56, at 5.] The Court did not grant Plaintiff leave to amend.

   [Id.]




   3
     By contrast, when a court dismisses an action for lack of standing or lack of subject matter
   jurisdiction, Florida courts do not acknowledge the defendant as the prevailing party. See, e.g.,
   Deutsche Bank Trust Co. Ams. v. Page, 274 So. 3d 1116, 1119 (Fla. Dist. Ct. App. 2019) (en banc)
   (“NO STANDING = NO ATTORNEY’S FEES”); Mitchell v. Beach Club of Hallandale Condo.
   Ass’n, Inc., 17 So. 3d 1265, 1267 (Fla. Dist. Ct. App. 2009) (holding that the defendant “did not
   ‘prevail’ where the complaint was dismissed on jurisdictional grounds without prejudice”).
   Similarly, when a plaintiff’s complaint is dismissed with leave to amend, the defendant is not a
   prevailing party. See, e.g., Shaw v. Schlusemeyer, 683 So. 2d 1187, 1188 (Fla. Dist. Ct. App. 1996)
   (concluding that the defendant was not entitled to prevailing party fees because the “dismissal
   order did not bring the litigation to an end”).

                                                      5
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 6 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees

           Whether viewed through the lens of a violation of the Order Granting Plaintiff’s Motion to

   Withdraw as Counsel, or as a failure to prosecute under Rule 41(b), Florida law holds that Medterra

   is the prevailing party.

           D.       Plaintiff Filed its Claim of Misappropriation in Bad Faith

           While this Court dismissed Plaintiff’s case prior to reaching the merits, the evidence

   demonstrates that Plaintiff filed and advanced this case in bad faith. “Bad faith” for purposes of

   FUTSA has been subjected to minimal judicial interpretation. In Knights Armament Co. v. Optical

   Systems Technology, Inc., No. 07-CV-1323-Orl, 2012 WL 3932863 (M.D. Fla. Aug. 20, 2012),

   one of the few cases to address the “bad faith” language in section 688.005, the court looked to

   other federal decisions interpreting the Uniform Trade Secrets Act. The court then applied a two-

   pronged test to determine bad faith: “(1) that plaintiff’s claims were objectively specious or

   frivolous, and (2) that there is evidence of subjective misconduct.” Id. at *5. Pursuant to this

   analysis, “[o]bjective misconduct exists where there is a complete lack of evidence supporting

   Plaintiff’s claims,” while “[s]ubjective misconduct exists where a plaintiff knows or is reckless in

   not knowing that its claim for trade secret misappropriation has no merit.” Id. (citation omitted).

                    1.      Plaintiff’s Claims Were Objectively False

           Plaintiff’s claims in this case were both objectively and subjectively specious. The key

   allegations supporting Plaintiff’s claim that Medterra misappropriated Plaintiff’s trade secrets are

   in paragraphs 19 and 20 of the Amended Complaint:

           Throughout March and April of 2018, HCRMG transmitted via email from its
           principal office in Palm Beach County, Florida to EcoNatura at its principal office
           in Collier County, Florida, various confidential and proprietary information (sic)
           including a wholesale pricing matrix for HCRMG’s Pharmalieve product line and
           the ingredient list and formula for HCRMG’s CBD-based pain cream (“CBD
           Cream”) to be produced by EcoNatura and manufactured by Rejuvenol.




                                                     6
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 7 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees

   [D.E. 5, ¶ 19.] Plaintiff further alleged that “EcoNatura produced the CBD Cream via starting

   with HCRMG’s proprietary formula as a base and adding some additional ingredients to enhance

   the texture and viscosity of the product, with the finished product manufactured by Rejuvenol at

   its New York Laboratory.” [D.E. 5, ¶ 20.]

           These allegations form the basis of Plaintiff’s later claim that it “entrusted Medterra,

   EcoNatura, Rejuvenol and NoXeno with highly sensitive confidential information including,

   without limitation, the formula for HCRMG’s proprietary CBD Cream.” [D.E. 5, ¶ 62.] According

   to Plaintiff, Defendants then “misappropriated” the information “by continuing to use same outside

   of the parameters of any business relationship with HCRMG.” [D.E. 5, ¶ 64.]

           As demonstrated by two major flaws, Plaintiff’s allegations above lacked any merit

   whatsoever. First, Plaintiff never “transmitted by email” any “secret formula” for a CBD cream

   to EcoNatura in March or April 2018. As set forth in the Declaration of Jama Russano, managing

   member of EcoNatura, Plaintiff never sent EcoNatura any such e-mails. Instead, Russano used

   EcoNatura’s proprietary formula as the “base” for the CBD-infused cream the two companies

   planned to manufacture and distribute. (Exhibit 1.) Thus, Plaintiff’s allegation that Medterra used

   Plaintiff’s trade-secret cream formulation was made in bad faith.

           Second, in manufacturing the cream sold to Medterra, Rejuvenol only ever used the base

   formula that Jama Russano at EcoNatura developed as part of the Ruby-Blue Bunny line – long

   before Plaintiff began doing business with Medterra in 2018. (See Exhibit 2, ¶¶ 8-12.) Further,

   Russano developed that formulation prior to EcoNatura’s relationship with Plaintiff. (Exhibit 1;

   Exhibit 2, ¶¶ 11-13.) Because Rejuvenol never manufactured any cream formulation from

   Plaintiff, and Rejuvenol’s manufactured cream was the sole cream product that Medterra




                                                   7
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 8 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees

   purchased from Plaintiff, Plaintiff’s claim that Medterra misappropriated Plaintiff’s cream

   formulation was in bad faith.

                    2.      Plaintiff Knew or Should Have Known That Its Allegations Were False

           Plaintiff knew or should have known about the falsity of its allegations. First, Plaintiff

   searched for the e-mails its principals exchanged with EcoNatura. In its Rule 26(a) disclosures,

   Plaintiff identified “Email correspondence between HCRMG and EcoNatura . . . concerning the

   production, manufacturing, sale and shipment of the CBD Cream primarily based upon HCRMG’s

   formula,” yet it produced no such documents to any of the Defendants. (Exhibit 3, at 4.)

   (Emphasis added). While Plaintiff produced 83 e-mails to Rejuvenol in response to its requests –

   including certain e-mails between Plaintiff and EcoNatura – Plaintiff never produced any of the

   alleged e-mails referenced in paragraph 19 of the Amended Complaint that would prove its

   allegations of misappropriation. Accordingly, the presumptive inference one may draw from

   Plaintiff’s failure to produce these alleged e-mails is that they do not exist.

           This presumptive inference is buttressed by all the Defendants’ various attempts to obtain

   these e-mails in discovery. Rejuvenol served Plaintiff with a similar request for production seeking

   “[c]ommunications between Plaintiff and any Defendant pertaining to Plaintiff’s alleged trade

   secrets, the formulas for Plaintiff’s products, orders, invoices, sales, complaints regarding product,

   ingredients, packaging, and advertising.” (Exhibit 4, ¶ 2.) In response, Plaintiff agreed to produce

   “any responsive documents.” (Id.) Plaintiff produced the 83 e-mails referenced above in response

   to Rejuvenol’s requests, but Plaintiff never produced any emails or other document that identified

   the claimed “secret formula” over which it filed this action.

           Medterra sought similar discovery regarding Plaintiff’s “secret formula” and the allegation

   that Plaintiff “entrusted” Medterra with that formula. (Exhibit 5, ¶¶ 13-15, 19.) After granting



                                                      8
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 9 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees

   Plaintiff a multi-week extension of time to respond to its requests, Medterra received nothing. On

   April 22, 2020, the day Plaintiff’s discovery responses were due, Plaintiff’s former counsel

   requested another, last-minute extension of time. While the undersigned agreed to the second

   extension, counsel for Medterra clearly stated to Plaintiff’s former counsel that the evidence of

   Plaintiff’s alleged trade-secreted cream formulation must be produced after the second extension

   expired. Instead, two days later, on April 24, 2020, Plaintiff’s former counsel filed its motion to

   withdraw as counsel, never having produced the claimed “trade secret” at issue in this case. Despite

   two of the Defendants requesting this same critical evidence from the start of discovery, Plaintiff

   never produced this evidence.

           Second, Plaintiff’s prior counsel admitted that Plaintiff conducted no pre-suit analysis to

   compare its alleged “proprietary formula” for a CBD-infused pain cream with the CBD-infused

   cooling cream that Medterra sells. Plaintiff’s failure to conduct any pre-suit analysis is evident for

   two reasons. On March 23, 2020, Plaintiff filed a motion for extension of the discovery cutoff and

   pretrial deadlines. Among other grounds for the extension, Plaintiff sought more time to allow

   “its chemistry expert [to] test any samples produced by Medterra” in discovery. [See D.E. 36, at

   5.] Plaintiff had ample access to Medterra’s cooling cream because it initially sold EcoNatura’s

   formulation to Medterra on a white label basis. Further, Medterra’s cooling cream was sold to the

   general public. Yet, Plaintiff did not have any chemistry expert, or even an employee, perform any

   testing that compared Plaintiff’s purported formulation to Medterra’s cream. Further, during a

   conference call among all counsel to this case on April 15, 2020, Plaintiff’s former counsel

   admitted to defendants’ counsel that Plaintiff had neither tested Medterra’s CBD-infused cooling

   cream, nor compared its composition to Plaintiff’s purported “proprietary formula.” Given that

   EcoNatura neither received, nor used, any “secret formula” from Plaintiff in producing Medterra’s



                                                     9
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 10 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees

   CBD-infused cooling cream, any test by Plaintiff inevitably would have shown that Medterra’s

   cooling cream was not derived from Plaintiff’s alleged formula. See (Exhibit 1, ¶¶ 7, 12; Exhibit

   2, ¶¶ 9-15, 20). See Cambridge Prods., Ltd. v. Penn Nutrients, Inc., 962 F.2d 1048, 1050 (Fed Cir.

   1992), cited with approval in Mee Indus. v. Dow Chem. Co., 608 F.3d 1202, 1212 (11th Cir. 2010)

   (concluding, in a patent infringement case, that the plaintiff “appears to have undertaken a

   reasonable pre-filing inquiry in preparing for and commencing litigation” by testing “a sample of

   the allegedly infringing product” and “commission[ing] further chemical analyses”).

           In sum, because of the naked allegation in paragraph 19 of the Amended Complaint to

   which Plaintiff was unable to identify or produce an iota of evidence to support, and that Plaintiff

   completely failed to make any effort to comply with its obligation to complete a pre-suit

   investigation before filing the instant trade-secret lawsuit, Plaintiff’s claims were undeniably filed

   and pursued in bad faith. Accordingly, Medterra is entitled to an award of its reasonable attorney’s

   fees from Plaintiff under FUTSA.

   III.    AMOUNT OF REASONABLE ATTORNEY’S FEES

           A.       Identity, Experience, and Qualifications for Each Timekeeper

           Adam Rabin is a founding partner at McCabe Rabin, P.A. He is a 1993 graduate of the

   University of Miami School of Law and has been admitted to practice in Florida since 1993. Mr.

   Rabin is Florida Bar Board Certified in Business Litigation. He is the former chair of the Southern

   District of Florida Bench & Bar Conference and is admitted to practice in the Eleventh Circuit, the

   Southern District of Florida, the Middle District of Florida, and the District of Colorado. Mr.

   Rabin’s practice is centered on business, securities, and litigation under the False Claims Act. He

   devotes approximately 40% of his time to federal practice.




                                                    10
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 11 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees

            Robert Glass is a partner at McCabe Rabin, P.A. He is a 2007 graduate of the University

   of Virginia School of Law and a former clerk to U.S. Senior District Judge Kenneth Marra. He

   was admitted to practice in Florida in 2008. He is also admitted to practice in the District of

   Columbia, the Eleventh Circuit, the Southern District of Florida, the Middle District of Florida,

   the Northern District of New York, and the Southern District of New York. Mr. Glass’s practice

   centers on business litigation and False Claims Act cases. He devotes approximately half of his

   time to federal practice.

            B.        Hours Reasonably Expended and Rates Claimed

            “The starting point in fashioning an award of attorney's fees is to multiply the number of

   hours reasonably expended by a reasonable hourly rate.” Loranger v. Stierheim, 10 F.3d 776., 781

   (11th Cir. 1994). 4 This calculation, called the “lodestar,” produces an “objective estimate” of what

   a reasonable attorney’s fee should be. Norman, 836 F.2d at 1299. The movant “bears the burden

   of establishing entitlement and documenting the appropriate hours and hourly rates.” Id. at 1303.

            In defending this case, Medterra seeks an award of $58,535.00 in attorney’s fees. The

   following chart outlines the time spent by Messrs. Rabin and Glass, as well as the claimed hourly

   rate:

       Name                    Hours Billed           Hourly Rate               Lodestar
       Adam Rabin              57.7                   $425.00                   $24,522.50
       Robert Glass            138.5                  $325.00                   $45,012.50
                         Less Courtesy Credits Provided to Client on Invoices   ($11,000.00)
                                                                     TOTAL      $58,535.00


   4
     Florida courts also apply the federal lodestar approach to determine the reasonableness of an
   attorney’s fee. Fla. Patients’ Compensation Fund v. Rowe, 472 So. 2d 1145, 1150 n.5 (Fla.
   1985). Because no conflict exists between the two procedures, the Court may apply federal law.
   See Schafler v. Fairway Park Condo. Ass’n, 324 F. Supp. 2d 1302, 1311-12 (S.D. Fla. 2004),
   aff’d 147 F. App’x 113 (11th Cir. 2005); Emmedue, S.p.A. v. Nextech Bldg. Sys., Inc., No. 08-
   21216, 2010 WL 1372417, at *4 (S.D. Fla. Mar. 17, 2010) (applying federal law to determine the
   reasonableness of an attorney’s fee award in a diversity case).
                                                     11
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 12 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees

           Attached as Exhibit 6 is an itemized invoice setting forth the specific tasks completed by

   attorneys Adam Rabin and Robert Glass.

           C.       The Attorney’s Fees Claimed by Medterra’s Counsel are Reasonable

           The Court “is itself an expert on the question” of the reasonableness of a claim for

   attorney’s fees and “may consider its own knowledge and experience concerning reasonable and

   proper fees and may form an independent judgment either with or without the aid of witnesses as

   to value.” Norman v. Housing Authority of Montgomery, 836 F.2d 1292, 1303 (11th Cir. 1988)

   (citation omitted). Thus, while expert testimony regarding reasonableness may be relevant, such

   evidence is not required. See, e.g., Schafler v. Fairway Park Condo. Ass’n, 324 F. Supp. 2d 1302,

   1311 (S.D. Fla. 2004) (finding that expert testimony is not required to award fees); Squire v. Geico

   Gen. Ins. Co., No. 12-23315, 2013 WL 474705, at *3 (S.D. Fla. Feb. 7, 2013) (considering a fee

   request without expert testimony).

           As the Supreme Court has counseled, “[t]he essential goal in shifting fees (to either party)

   is to do rough justice, not to achieve auditing perfection.” Fox v. Vice, 563 U.S. 826, 838 (2011).

                    1.      Counsels’ Hourly Rates are Reasonable

           In Norman v. Housing Authority of Montgomery, 836 F.2d 1292 (11th Cir. 1988), the

   Eleventh Circuit explained that the Court must look to the “prevailing market rate in the relevant

   legal community for similar services by lawyers of reasonably comparable skills, experience, and

   reputation” to determine a reasonable hourly rate. Id. at 1299; accord In re Estate of Platt, 586

   So. 2d 328, 334 (Fla. 1991) (“A reasonable hourly rate takes into account the rate charged in the

   community by lawyers of comparable skill, experience, and reputation for similar services.”). The

   “relevant market” is the “place where the case is filed.” Cullens v. Ga. Dep’t of Transp., 29 F.3d

   1489, 1494 (11th Cir. 1994). The fee applicant’s burden is to produce “satisfactory evidence that



                                                   12
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 13 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees

   the requested rate is in line with prevailing market rates,” regardless of what the attorney’s actual

   billing rate is. Norman, 836 F.2d at 1299. This burden may be met “by producing either direct

   evidence of rates charged under similar circumstances or opinion evidence of reasonable rates.”

   Duckworth v. Whisenant, 97 F.3d 1393, 1396 (11th Cir. 1996) (emphasis in original). In

   determining a reasonable hourly rate, the Court may also look to the factors set forth in Johnson

   v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974).5 See Loranger, 10 F.3d at 781

   n.6; Norman, 836 F.2d at 1299-1300.

           In this case, Medterra seeks an hourly rate for Attorney Rabin of $425 per hour and

   Attorney Glass of $325 per hour. Courts in the Southern District of Florida have regularly

   approved rates of between $375 and $550 per hour for attorneys with comparable levels of

   experience. See Leader Global Solutions, LLC v. Yankelewitz, No. 15-23628-CIV-KMM, 2019

   WL 5260268, at *1 (S.D. Fla. Aug. 6, 2019) (concluding that a rate of $425 per hour for an attorney

   with 16 years of experience as reasonable); Nelson v. BP Exploration & Prod., Inc., 18-62537-

   CIV-BB, 2019 WL 2864768, at *2 (S.D. Fla. July 2, 2019) (finding a rate of $425 per hour as

   reasonable for an attorney with “ten years’ experience litigating cases in both state and federal

   courts”); B/E Aerospace, Inc. v. Travelers Cas. & Surety Co. of Am., No. 16-81293-CIV-DMM,

   2017 WL 9288915, at *3 (S.D. Fla. Aug. 29, 2017) (finding a rate of $475 per hour for a partner

   with 18 years of experience to be reasonable); Strategic Marketing, Inc. v. Great Blue Heron

   Software, LLC, No. 15-80032-CIV-BB, 2017 WL 1284773, at *6 (S.D. Fla. Feb. 16, 2017) (finding



   5
     Those factors include: (1) the time and labor required on the case; (2) the novelty and difficulty
   of the questions; (3) the skill required to perform the legal service properly; (4) the preclusion of
   other employment by the attorney from taking the case; (5) the customary fee; (6) whether the
   fee is fixed or contingent; (7) time limitations imposed by the client or circumstances; (8) the
   amount involved and the results obtained; (9) the experience, reputation, and ability of the
   attorneys; (10) the “undesirability” of the case; (11) the nature and length of the professional
   relationship with the client; and (12) awards in similar cases. Johnson, 488 F.2d at 717-19.
                                                    13
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 14 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees

   a rate of $375 per hour reasonable for attorneys with 8 and 14 years of experience, respectively);

   Certain Underwriters at Lloyd’s v. Coastal States Mort’g Corp., No. 13-62374-CIV-WPD, 2015

   WL 11181972, at *3 (S.D. Fla. Oct. 2, 2015) (approving rate of $450 per hour for partners with

   25 years of experience); Pretka v. Kolter City Plaza II, Inc., No. 09-80706-CIV-KAM, 2015 WL

   11256556, at *2 (S.D. Fla. July 13, 2015) (finding an hourly rate of $560.00 to be “appropriate for

   a partner with nearly twenty years of experience”).

                    2.      Counsel’s Time Spent on This Case Was Reasonable

           Counsel for Medterra spent approximately 196.2 hours working on this case. As the

   Eleventh Circuit has cautioned, “[f]ee applicants must exercise what the Supreme Court has termed

   ‘billing judgment.’” Am. Civil Liberties Union of Ga. v. Barnes, 168 F.3d 423, 428 (11th Cir.

   1999). As such, Medterra has “exclude[d] from [its] fee application[] ‘excessive, redundant, or

   otherwise unnecessary [hours],’” which are hours that “would be unreasonable to bill to a client

   and therefore to one’s adversary.” Id. (citation omitted).

           This case did not progress extensively beyond the preliminary stages. Nevertheless,

   Medterra spent substantial time: (1) preparing a motion to dismiss and reply; (2) preparing written

   discovery; (3) preparing a motion for sanctions pursuant to Rule 11; (4) interviewing witnesses;

   and (5) preparing this fee application. 6

           Under these circumstances, the time spent on this case by Attorneys Rabin and Glass is

   reasonable.




   6
     Under Florida law, time spent determining entitlement to fees is generally compensable, while
   time spent litigating the amount of attorney’s fees is not, absent specific statutory language to the
   contrary. See State Farm Fire & Cas. Co. v. Palma, 629 So. 2d 830, 833 (Fla. 1993); accord
   McMahan v. Toto, 311 F.3d 1077, 1085 (11th Cir. 2002).
                                                    14
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 15 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees




                    3.      Medterra is Entitled to an Award of All of Its Fees in This Case, as
                            Plaintiff’s Claims Arise From the Same Core Facts and Legal Theory

           Finally, Medterra should be compensated for all of its attorney’s fees in defending this

   case, as all of Plaintiff’s claims in this case are inextricably intertwined. As this Court has

   previously recognized, where only one claim offers prevailing party attorney’s fees, yet the claims

   are based on a “common core” of facts and related legal theories, the Court may award attorney’s

   fees for time spent litigating the entire case. In Osorio v. State Farm Bank, F.S.B., No. 11-61880-

   DMM, 2013 WL 12085502, at *3 (S.D. Fla. Feb. 1, 2013), the Court explained as follows: “Where,

   as here, ‘a party is entitled to an award of fees for only some of the claims involved in the litigation,

   i.e., because a statute or contract authorizes fees for a particular claim but not others, the trial court

   must evaluate the relationship between the claims to determine the scope of the fee award.’”

   (Citation omitted.)

           In Osorio, a third-party plaintiff sought to recover its attorney’s fees on several claims

   asserted against a third-party defendant. Only one claim – breach of contract – provided for the

   recovery of prevailing party attorney’s fees. the Court found that the third-party plaintiff’s claims

   against the third-party defendant “share a ‘common core’ of facts and are based on related legal

   theories” because each claim arose “from the credit card agreement, attempts to collect from [the

   third-party defendant] pursuant to the agreement, and [third party-defendant’s] misrepresentations

   in the credit card application.” Id. Thus, the Court found the third-party plaintiff could recover

   its reasonable fees in prosecuting all of its claims.

           Here, this analysis produces a similar result. In addition to Count I for violation of FUTSA,

   Plaintiff alleged claims under the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836 (Count

   II) and the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. §§ 501.201

                                                      15
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 16 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees

   et seq. (Count III). As to Count II, claims under DTSA “largely mirror” claims under FUTSA.

   Compulife Software Inc. v. Newman, 959 F.3d 1288, 1312 n.13 (11th Cir. 2020) (“DTSA creates

   a federal cause of action that largely mirrors FUTSA.”). Plaintiff’s allegations in Count II are

   almost identical to the allegations supporting Count I, save the addition of an allegation regarding

   “interstate commerce” in Count II. [D.E. 5, ¶ 70.] Moreover, in resolving Medterra’s Motion to

   Dismiss, the Court applied the same analysis in resolving the sufficiency of Plaintiff’s allegations

   in both counts. [See D.E. 40, at 10-14.]

           Count III also involves the same “common core” of facts and related legal theories.

   Specifically, as the Court concluded, Plaintiff alleged that “the manner in which MedTerra

   ultimately obtained Plaintiff’s CBD-based cream qualifies as a distinct and actionable deceptive

   business act.” [D.E. 40, at 15.] Put simply, Count III is predicated on the same underlying conduct

   as Counts I and II – the purported misappropriation and misuse of Plaintiff’s “secret formula” for

   CBD cream. Medterra’s defense of Count III was identical to its defenses in Counts I and II – it

   never obtained or used Plaintiff’s formula.

           Accordingly, the Court should award Medterra its reasonable attorney’s fees for defending

   all three claims in this case, as the claims arise out of the same set of facts and involved the same

   defense.




                                                    16
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 17 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees

   D.      Terms of Medterra’s Fee Agreement With Counsel

           Pursuant to Local Rule 7.3(a)(4), the terms of the fee agreement between Medterra and

   undersigned counsel required Medterra to pay counsel an hourly fee for all time expended in the

   case, at the rates set forth above.

   IV.     CONCLUSION

           For the foregoing reasons, Medterra asks that the Court find it is entitled to an award of

   prevailing party fees from Plaintiff Healthcare Resources Management Group, LLC, in the amount

   of $58,535.00.

   Dated: July 20, 2020                         Respectfully submitted,


                                                MCCABE RABIN, P.A.
                                                1601 Forum Pl., Ste. 201
                                                West Palm Beach, FL 33401-8102
                                                Office: 561-659-7878

                                                By: /s/Adam T. Rabin
                                                Adam T. Rabin
                                                arabin@mccaberabin.com
                                                Florida Bar No. 985635
                                                Robert C. Glass
                                                Florida Bar No. 052133
                                                rglass@mccaberabin.com

                                                Counsel for Defendant MedTerra CBD, LLC




                                                   17
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 18 of 21
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 19 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees

                                Certificate of Good Faith Conference

           I HEREBY CERTIFY that a draft of the foregoing Motion was sent by U.S. Mail and e-

   mail to Healthcare Resources Management Group, LLC c/o Sam Genovese and Mercy Romero,

   on June 22, 2020, pursuant to Local Rule 7.3(b). In addition to Rejuvenol’s counsel’s multiple e-

   mails to Plaintiff in an effort to coordinate a joint conference between Plaintiff and Defendants’

   counsel, the undersigned counsel attempted to confer by e-mail with Sam Genovese and Mercy

   Romero – the managers of Healthcare Resources Management Group, LLC – on June 22 and July

   6, 2020. On July 8, 2020, undersigned counsel attempted to contact Mr. Genovese by telephone.

   He did not return the phone call.

           On July 10, 2020, Mr. Genovese, instead, responded by e-mail, indicating that he disputed

   Medterra CBD, LLC’s claim to entitlement to attorney’s fees. On July 13, 2020, Mr. Genovese

   copied the undersigned counsel on a follow-up e-mail directed to Rejuvenol’s counsel in which

   Mr. Genovese indicated that Plaintiff objects to paying any of the Defendants’ attorney’s fees.

           In his July 10 and July 13, 2020 e-mails, however, Mr. Genovese failed to provide any

   “reasonable particularity” as to any specific time entries he believed were not taxable.




                                                   19
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 20 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees

                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on July 20, 2020, I electronically filed the foregoing document

   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

   served this day on all counsel of record or pro se parties identified on the attached Service List in

   the manner specified, either via transmission of a Notice of Electronic Filing generated by

   CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

   to receive electronically Notices of Electronic Filing.

                                                          /s Adam T. Rabin
                                                         Adam T. Rabin
                                                         Fla. Bar No. 985635
                                                         arabin@mccaberabin.com




                                                    20
Case 9:19-cv-81700-DMM Document 59 Entered on FLSD Docket 07/20/2020 Page 21 of 21
   Medterra CBD, LLC
   Motion for Attorney’s Fees

                                                SERVICE LIST
                                Healthcare Resources Management Group, LLC
                                                     v.
                                  Econatura All Healthy World, LLC, et al.


                                U.S. District Court, Southern District of Florida
                                       No. 9:19-CV81700-DMM/DLB

   Healthcare Resources Management Group, LLC
   (Via U.S. Mail)
   1288 N.W. 16th Street
   Boca Raton, FL 33486

   Adam T. Rabin
   arabin@mccaberabin.com
   e-filing@mccaberabin.com
   Robert C. Glass
   rglass@mccaberabin.com
   McCabe Rabin, P.A.
   1601 Forum Place, Ste. 201
   West Palm Beach, FL 33401
   561.659.7878
   Counsel for Medterra CBD, LLC

   Eric Lee
   lee@leeamlaw.com
   Lee & Amtzis, P.L.
   5550 Glades Road, Ste. 401
   Boca Raton, FL 33431
   Counsel for Rejuvenol Laboratories, Inc.

   Barry E. Witlin
   barrywitlin@gmail.com
   witlinlaw@gmail.com
   Barry W. Witlin, P.A.
   7805 SW 6th Court
   Plantation, FL 33324
   Counsel for Econatura All Healthy World, LLC
   and Noxeno Health Sciences, Inc.




                                                       21
